 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the following employees constitute an appropriate unitfor purposes of collective bargaining within the meaning of Section 9(b) of theAct: IAll production and maintenance employeesat the Employer's 16217Lindbergh Street, Van Nuys, California, plant, including shippingand receiving department employees, truckdrivers, plant clerical em=ployees,& engineering aides, junior planners,canningtechnicians, testengineers, technical estimators, statistical cost estimators, and time-study men, but excluding office clerical employees, 'professional' em-ployees, watchmen, guards, and supervisors as,defined in the Act. ,[Text of Direction of Election omitted from publication.]7The parties were in agreement as to the composition of the unit.8The parties agreed that a secretary,clerk typists,and file clerks in the shop wereplant clerical employees.Red Owl Stores, Inc., PetitionerandAmalgamated Meat Cuttersand Butcher Workmen of North America, Local 615, A. F. of L.Case No. 18-RM-180. September 28,1955DECISION AND DIRECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on July 6, 1955, under the direc-tion and supervision of the Regional Director for the EighteenthRegion, among the employees in the stipulated unit.Upon conclusionof the balloting, the parties were furnished with a tally of-ballotswhich showed that of approximately 16 eligible voters, 13 east validballots, of which 7 were for, and 6 against, the Union. There were alsothree challenged ballots, a number sufficient to affect the results of theelection.On July 9, 1955, the Union filed timely objections to the conduct ofthe election.In accordance with the Rules and Regulations of theBoard, the Regional Director conducted an investigation and onJuly 22, 1955, issued and duly served upon the parties his report andrecommendations on objections to conduct of election and challengedballots in which he recommended that the objections be overruled, thatthe challenge to two of the ballots be sustained, and that the challengeto the remaining ballot be overruled and this ballot be, opened andcounted.The Union filed timely exceptions to the Regional Director'sreport.Upon the entire record in this case, the ,Board finds :1.The Employer" is engaged- in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployee`s of the Employer.114 NLRB No. 43. RED OWL STORES, INC.1773.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer, as the parties stipu-lated, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act :All regular full-time and part-time employees at the Employer'sstore inWinona, Minnesota, excluding the store manager, the meatdepartment manager, temporary and intermittent employees,.profes-sional employees, guards, and supervisors as defined in the Act.5.The Union objects to the fact that Andrew Buggs, a hospitalizedemployee, was not permitted to vote, although just prior to the elec-tion, the union representative requested the field examiner to takeEmployer and union election observers with him to the hospital forthe purpose of allowing Buggs to cast his ballot. The Regional Direc-tor found that the Union's request was properly refused because theelection stipulation provided for a manual election to be conductedin the back room of the Employer's store, and that no timely requesthad been made for a mail ballot.In its second objection, the Union contends that Albert Bartz, whohad-been working on a part-time basis, was eligible to vote, althoughhe and other part-time employees had been excluded from the eligibil-ity list by agreement of the parties. The Regional Director found thatBartz did not appear at the polls, as he might have done had theUnion regarded him as an eligible voter at the time of the election,and that he was not, therefore, deprived of a ballot.The Union does not except to the Regional Director's finding thatJohn Martin and Harold Compton were ineligible to vote, but doesexcept to his finding that Rufin Rozek was not a guard within themeaning of the Act and was therefore eligible to vote.According tothe Regional Director, Rozek performed only janitorial and custodialduties.The Union's exceptions do not advert to any specific substantialevidence Which controverts the factual findings of the Regional Direc-tor.The Board agrees with the recommendations of the RegionalDirector for the reasons stated in his report.Accordingly, we herebydismiss the Union's objections, sustain the challenges to the ballots ofJohn Martin and Harold Compton, and overrule the challenge to theballot of Rufin Rozek.We shall direct that the latter ballot be openedand counted.[The Board ordered that the Regional Director for the EighteenthRegion shall, within ten (10) days from the date of this Direction,open and count the ballot of Rufin Rozek and serve upon the parties asupplemental tally of ballots.]